Citation Nr: 1740729	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-06 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for right knee disability. 

2.  Entitlement to service connection, to include on a secondary basis, for left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 1989, from November 1990 to December 1991, and from January 2003 to January 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Travel Board hearing before the undersigned in January 2012.  In October 2009 the Veteran gave testimony at a hearing at the RO before a local hearing officer.  The Board remanded this case in February 2016 and April 2017. 


FINDINGS OF FACT

1.  Right knee disability did not originate in service or until years after service, is not otherwise etiologically related to service, and was not caused or aggravated by service-connected disability.

2.  Left knee disability did not originate in service or until years after service, is not otherwise etiologically related to service, and was not caused or aggravated by service-connected disability.





CONCLUSION OF LAW

1.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided a notice letter to the Veteran in April 2016.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The right and left knee matters were subsequently readjudicated in the July 2017 supplemental statement of the case.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran examinations for a right knee disability and a left knee disability in December 2016.  VA provided the Veteran examinations for degenerative disc disease and degenerative arthritis of the lumbar spine in July 2012, February 2015, July 2016, and May 2017.  The examinations were adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  

II.  Law and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  The Court has established that 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101.  With respect to the current appeal, that list includes arthritis.  See 38 C.F.R. § 3.309 (a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307 .

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310 (b).

III.  Factual Background 

On a July 1988 Report of Medical History, the Veteran did not report any swollen or painful joints or "trick" or locked knees.  

On a July 1988 Report of Medical Examination, the Veteran's lower extremities were normal.  

On an April 1991 Report of Medical History, Veteran did not report any swollen or painful joints, "trick" or locked knees.  

On a July 1991 Report of Medical Examination, the Veteran's lower extremities were normal.  

On a July 1991 Report of Medical History, the Veteran did not report any swollen or painful joints, "trick" or locked knees.  

On an August 1996 Report of Medical History, the Veteran reported "trick" or locked knees.  

On an August 1996 Report of Medical Examination, the Veteran's lower extremities were normal.  

At a September 1997 General Medical examination, the Veteran reported the onset of bilateral knee pain in 1994.  The Veteran noted that he had no injuries to his knees and that they just started to hurt for no reason.  X-rays were reported as normal.  The Veteran was diagnosed with normal bilateral knees.  
On a May 2001 Report of Medical History, the Veteran reported knee problems.  

On a June 2003 Statement of Medical Examination and Duty Status, the Veteran reported being injured while lifting heavy weapons and boxes.  

On a January 2004 Post-Deployment Health Assessment, the Veteran reported swollen, stiff, or painful joints during his deployment.  

On a July 2004 VA General Medical examination, the examiner indicated that the Veteran's bones and joints were normal.  

On an August 2005 Physical Review Board, the record indicated that the Veteran was diagnosed with degenerative arthritis of both knees in June 2005.  

In a November 2008 Notice of Disagreement, the Veteran reported that the constant heavy lifting and weight bearing as a result of his MOS in service and walking in the sand profoundly affected his knees.  The Veteran noted that his knees locked-up when he walked, causing excruciating pain and that he had to physically manipulate the knee joints to unlock them.  The Veteran reported taking over-the-counter pain medication to relieve the pain.  

On an October 2009 VA Primary Care Physician Note, the Veteran reported complaints of ongoing bilateral knee.  The Veteran was diagnosed with polyarthralgia.  

At an October 2009 RO hearing, the Veteran stated that his knees began locking up during his latest period of active duty service after he sustained injuries while carrying weapons and supplies in June 2003.  

At a January 2012 Board hearing, the Veteran stated that his knees began hurting after his service in 1991 and that his knees worsened in severity during his most recent period of service after he sustained injuries while carrying weapons and supplies in June 2003.  

At a July 2012 VA Knee and Lower Leg Conditions Examination, the Veteran reported that his bilateral knee pain began in 1991 after returning from Desert Storm.  The Veteran noted that he was doing mechanical work during active duty when his bilateral knee pain began.  The Veteran indicated that he did not seek medical treatment for his bilateral knee pain while on active duty.  The Veteran reported flare-ups and both of his knees locking up on occasion.  The examiner diagnosed the Veteran with bilateral knee pain/ arthralgia and bilateral knee strain.  The examiner opined that the Veteran's right knee disability or left knee disability less likely than not had its onset prior to his reentry into active service in January 2003.  The examiner noted that there were no medical records for a bilateral knee condition found in-service.  

At a February 2015 VA examination, the Veteran reported that he experienced bilateral knee pain intermittently during active duty in 2003-2004.  The Veteran noted that he did not seek medical care for his bilateral knee pain.  The examiner diagnosed the Veteran with bilateral patellar femoral syndrome.  The examiner opined that the Veteran's bilateral patellar femoral syndrome was less likely than not due to the radiculopathy because "radicular symptoms are due to nerve root impingement and it is experienced throughout the entire leg and not just in the knees."  The examiner noted that the Veteran's bilateral patellar femoral syndrome was less likely than not due to service because the Veteran had not been treated for knee pain and was gainfully employed doing mechanical work until 2013.  

At a July 2016 VA Knee and Lower Leg Conditions Examination, the Veteran reported wear and tear to both knees while deployed to Iraq in 2003.  The Veteran indicated that he did not recall a specific injury to the knees.  The Veteran noted that he experienced symptoms of constant aching pain underneath both kneecaps which was aggravated by prolonged walking, knees giving way, occasional swelling, and a feeling like knee joints want to separate.  The Veteran indicated that he took Alleve as needed for pain.  The examiner diagnosed the Veteran with bilateral patellofemoral pain syndrome.  

On a July 2016 Medical Opinion Disability Benefits Questionnaire, the examiner opined that the right knee disability and left knee disability were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that the Veteran's current knee complaints were not related to the service connected bilateral radiculopathy as these are two completely separate conditions.  The examiner explained that the Veteran experienced pain underneath his kneecaps whereas radiculopathy follows a nerve root with symptoms such as radiating pain down the leg, numbness, and tingling.  The examiner noted that the Veteran's STRs do not show evidence of evaluation, diagnosis, or treatment of a knee condition while in-service, therefore, it is not likely that the knee condition is related to time in-service. 

On a May 2017 Medical Opinion Disability Benefits Questionnaire, the examiner opined that the Veteran' right knee disability and left knee disability were less likely than not aggravated beyond its natural progression by the service-connected disability.  The examiner indicated that there were "no possible nexuses between the claimed knee condition and the service-connected lumbar spine disability, bilateral radiculopathy, or medications used to treat PTSD."  The examiner noted that the service-connected disabilities "are completely separate conditions and they cannot cause knee problems, nor can they possibly aggravate knees."  The examiner reported that the Veteran was diagnosed with patellofemoral pain syndrome and after reviewing the current medical literature, patellofemoral pain syndrome is typically caused by increased levels of physical activity, malalignment of the patella as it moves through the femoral groove, quadriceps muscle imbalance, or tight anatomical structures, e.g., retinaculum or iliotibial band." 

IV.  Analysis 

The Veteran asserts that his right knee disability and left knee disability was caused by his military service.  The Veteran contends that both of his knees began hurting after his service in 1991 and that his knees worsened in severity during his most recent period of service after he sustained injuries while carrying weapons and supplies in June 2003.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.  

In this case, the Veteran served three periods of active duty from September 1988 to May 1989, from November 1990 to December 1991, and from January 2003 to January 2004.  For the Veteran's first period of service, his July 1988 entrance Report of Medical History did not report any recurrent any swollen or painful joints or "trick" or locked knees and his July 1988 entrance Report of Medical Examination was normal for the lower extremities.  Service Treatment Records from this period are silent for complaints of, treatment for, or diagnosis of any right knee disability or left knee disability.  

For the Veteran's second period of service, his July 1991 Report of Medical History Report of Medical History did not report any recurrent any swollen or painful joints or "trick" or locked knees and his July 1991 Report of Medical Examination was normal for the lower extremities.  Prior to his third period of service, the Veteran was provided a general medical examination in September 1997 where he reported onset of bilateral knee pain in 1994, after his period of active duty service ending in December 1991 but well before his reentry into active duty service in January 2003.  X-rays of the Veteran's knees were taken at that time were normal, and the Veteran was diagnosed with normal bilateral knees.  

Subsequently, the Veteran again reported ongoing knee trouble on a May 2001 Report of Medical History, experiencing swollen, stiff or painful joints during his deployment on his July 2004 Post-Deployment Health Assessment.  At a July 2004 VA General Medical Examination, the Veteran was reported to have normal bones and joints, other than his low back condition.  Pursuant to the Board's April 2012 remand, the Veteran was afforded a VA examination in order to determine whether his right knee disability or left knee disability preexisted service.  The Board noted in its remand that an examination upon entrance into active duty service in January 2003 did not exist.  At the July 2012 examination, the examiner opined that the Veteran's right knee disability or left knee disability less likely than not had its onset prior to his reentry into active service in January 2003.  The examiner noted that there were no medical records for a bilateral knee condition found in-service.  Moreover, a review of the Veteran's enlistment examinations and all additional service medical records is silent for any history of any right knee disability or left knee disability and therefore the Board finds that the presumption of soundness is not rebutted by the evidence of record.  38 U.S.C.A. § 1111.  Consequently, the Board finds that the presumption of soundness has not been rebutted, and the Veteran is presumed to have been in sound condition at the time he entered active duty in January 2003. See 38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304 (b).

As the Veteran is presumed to have been in sound condition at the time he entered service, the analysis turns to whether the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. §§ 1110, 1131.

However, based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left shoulder disability is not related to an injury or event in active service.  Nor was it caused or aggravated by service-connected disability.

The STRs indicate that the Veteran entered his first period of service, September 1988 to May 1989, with normal lower extremities and no complaints of knee pain or injury.  Additionally, the STRs indicate that the Veteran's second period of service did not include any complaints of knee pain or injury and normal lower extremities.  

In regards as to whether the Veteran's right knee disability or left knee disability was caused or aggravated by any service-connected disability, the May 2017 VA addendum opinion in particular concluded that the Veteran's right knee disability or left knee disability was less likely than not caused or aggravated by the Veteran's service-connected disabilities.  Specifically, the examiner stated that there were "no possible nexuses between the claimed knee condition and the service-connected lumbar spine disability, bilateral radiculopathy, or medications used to treat PTSD."  The examiner noted that the service-connected disabilities "are completely separate conditions and they cannot cause knee problems, nor can they possibly aggravate knees."  The examiner pointed out that the Veteran's diagnosed patellofemoral pain syndrome was typically caused by increased levels of physical activity, malalignment of the patella as it moves through the femoral groove, quadriceps muscle imbalance, or tight anatomical structures, e.g., retinaculum or iliotibial band.  Thus, the examiner indicated that it did not appear that the Veteran's right knee or left knee disability was caused or aggravated by any service-connected disability.  

The Board finds the May 2017 addendum opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  

Additionally, the earlier medical opinion from July 2016 also weights against the finding of a nexus between the Veteran's current right knee disability and left knee disability and a medical nexus.  The July 2016 VA examiner provided a conclusion that the Veteran's current right knee disability and left knee disability was less likely than not incurred in or caused by the service-connected bilateral radiculopathy.  Furthermore, there is no medical opinion to the contrary i.e. that weighs in favor of this relationship. 


ORDER

Entitlement to service connection, to include on a secondary basis, for right knee disability is denied.

Entitlement to service connection, to include on a secondary basis, for left knee disability is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


